Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Croll (Reg. No. 31,098) on August 12, 2021.
The application has been amended as follows: 
Replace claim 1 as follows:
A system for delivering purchased items to a select customer within a retail store environment having an order management system, said system comprising: 
a. an array of lockers with each locker having a door, and each of said doors having a flat front surface with all front surfaces being co-planar; 
b. a locking portion associated with each of said doors adapted to allow the door to open when in the unlocked state and remain closed when in the locked state; and 
c. a locker central control unit configured to control the locking portions on the array of lockers and comprising a data input portion for receiving information from the order management system on the select customer and command one or more select locking portions to alternately change from a locked to an unlocked state to allow a 
wherein at least two of said door front surfaces include at least two electronic display screens coupled thereto, the at least two electronic display screens adapted to display a message to shoppers in the retail store environment that is synchronized between the at least two display screens to create a single larger image;
wherein the select customer is provided an authentication code by the order management system, and wherein, upon Page 2 of 11Application No. 16/545,861Reply to Office Action presenting the authentication code to the locker central control unit, the locking portion for the select locker changes state and the door opens;
wherein the electronic display on the select locker displays a message to the select customer that includes flashing a communication to the select customer that is associated with the one or more select lockers for retrieving the one or more item or items with the flashing communication independent of the message to shoppers in the retail store environment that is synchronized between the at least two display screens to create a single larger image.
Cancels claims 5, 11 and 18-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABIL H SYED/Primary Examiner, Art Unit 2683